 In the Matter OfMINNESOTAAND ONTARIOPAPERCOMPANYandINTER-NATIONAL BROTHERHOODOFPULP,SULPHITE AND PAPER MILLWORKERS ANDITS LOCAL No. 49, A. F. OF L.Case No. 18-R-1332.-Decided January 22, 1946Messrs. C. LarsonandJ.Kalar,of InternationalFalls,Minn., forthe Company.Mr. Kenneth J. Enkel,of Minneapolis, Minn., andMessrs. ErnestJohnson, Frank Keiver,andS. B. Larson,of International Falls,Minn.,for the Union.Mr. Nathan Saks,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by International Brotherhoodof Pulp, Sulphite and Paper Mill Workers and its Local No. 49,A. F. of L., herein called the Union,' alleging that a question affectingcommerce had arisen concerning the representation of employees ofMinnesota and Ontario Paper Company, International Falls, Minne-sota, herein called the Company, the, National Labor Relations Boardprovided for an appropriate hearing upon due notice before ClarenceA. Meter, Trial Examiner.The hearing was held at InternationalFalls,Minnesota, on August 28, 1945.The Company and the Unionappeared and participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMinnesota and Ontario Paper Company, a Minnesota corporationwith its principal office and place of business at Minneapolis, Minne-IName appears as amended at the hearing.65 N. L. R. B., No. 96.571 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDsota, operatesa plant at International Falls, Minnesota, where itis engaged in the manufacture of craft and groundwood paper andstructural insulation board.During the year 1944, the Companypurchased for use at its International Falls plant pulpwood valuedat approximately $4,000,000, approximately 40 percent of which wasshipped to the plant from Canada.During the same period, theCompany manufactured and sold approximately 75,000 tons of craftand groundwood paper and approximately 275,000,000 square feetof insulationboard, of which more than 75 percent represented ship-ments to points outside the State of Minnesota.The Company admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternationalBrotherhood of Pulp, Sulphite and Paper MillWorkers and its Local No. 49 is a labor organization, affiliated withtheAmerican Federation of Labor, admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of its plant guards.'A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6)' and (7) of the Act.1V. THE APPROPRIATE UNITThe Union seeks a unit of all plant guards employed by the Com-pany in and about its International Falls plant, excluding the captainand the chief, and all other employees.'The Company opposes theestablishment of such a unit.2One of the several grounds for such refusal was that under an existing contractbetween the Company and the Union covering certain production employees,plant guards,inter aria,"are recognized as beingpart of managementand outside the jurisdiction ofthe Organization(the Union)"At the hearing,however, the Company stated that itwould not hold the Union to that provision of the contract.Thus,the Company doesnot urge the contractual provision as a bar to this proceeding.The other grounds arediscussed in SectionIV,infra8The Field Examiner reported that the Union submitted 10 application-for-membershipcards, all hearing the names of employees listed on the Company's pay roll of June 21,1945.There are approximately 25 employees in the appropriate unit.The other employees at the Company's International Falls plant are presently repre-sented by the Union and eight other labor organizations.The Union,under the terms ofits contract with the Company,has ". . . jurisdiction over all jobs in the plant wherethere are no other unions having specific jurisdiction." MINNESOTA AND ONTARIO PAPER COMPANY, '1573The Company employs approximately 25 plant guards who areunder the immediate supervision of a captain, and under the ultimatesupervision of a chief.While they were militarized during the war,the guards are now neither militarized, deputized, nor armed; theyare, however, still uniformed.The guards protect the Company'splant and other property against fire, theft, and sabotage, and directtraffic on a bridge near the plant. They also guard ingress to andegress from the plant, in the performance of which they examine theidentification of all persons entering or leaving the plant, and reportunauthorized entries and departures to their superiors.With theexception of the chief and captain, however, none of the guards hasauthority to discipline or penalize any other employees.Nor is thereany evidence that they have the authority to hire or discharge em-ployees, or effectively recommend such action.Their function ismerely to report incidents and violations of the Company's safetyrulesto their superiors, who take the necessary action in the matter.It is clear, therefore, that, except for the chief and captain, the guardsexercise monitorial and not supervisory authority.In support of its position, the Company contends that its plantguards are part of management, and, as such, should not be repre-sented by the Union, or any other labor organization, with which itnow has a contract; that the plant guards could not satisfactorilyperform their duties and responsibilities to management if they wererepresented by a labor organization which also represents productionemployees.We have, in other cases, considered contentions similar tothose made by the Company with respect to guards whose duties andfunctions were similar to those of the employees involved herein, and,as in those cases,° find them to be without merit.Accordingly, weshall establish a separate unit of guards.The Company also employs three watchmen who are under the samesupervision as the guards, but whose duties consist solely of guard-ing the plant against fire, theft, and sabotage.The watchmen havesince 1943 been included in the production unit now represented bythe Union.The Union desires to continue bargaining for them inthat unit, and the Company apparently does not object. In view ofthis history of collective bargaining, and inasmuch as the watch-men do not perform monitorial duties, as do the guards, we shall ex-clude the watchmen from the unit."We find that all plant guards employed by the Company in andabout its International Falls plant, excluding the watchmen, the cap-tain, and the chief,' and all other supervisory employees with author-6SeeMatter of Bethlehem Steel Company,61 N. L R. B 892; andMatter of The B. FGoodrsch Company,62 N. L R B. 2066 SeeMatter of Kelsey-Hayes Wheel Company,62 N. L. R B. 421.YThe captain and the chief have authority to hire and discharge employees.Accord-ingly,we shall-exclude them from the unit as supervisory employees. 574LCISIONS OFNATIONALLABOR RELATIONS BOARDity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETER31INATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Minnesota andOntario Paper Company, International Falls, Minnesota, an elec-tion by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Eight-eenth Region, acting, in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether or notthey desire to be represented by International Brotherhood of Pulp,Sulphite and Paper Mill Workers and its local No. 49, A. F. of L., forthe purposes of collectivebargaining.